DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a piston for an internal combustion engine, comprising: a piston head, an encircling fire land, and at least one annular groove structured to receive a piston ring, the at least one annular groove disposed contiguous to the fire land; a first fire land portion disposed contiguous to the piston head, a second fire land portion, and a third fire land portion disposed contiguous to the at least one annular groove, the second fire land portion disposed between and connecting the first fire land portion and the third fire land portions; the first fire land portion having a first axial height h1, the second fire land portion having a second axial height h2, and the third fire land portion having a third axial height h3; the first fire land portion having an upper external diameter D1, and the third fire land portion having a lower external diameter D3; wherein a transition from the first fire land portion to the second fire land portion has a first external diameter D12, and a transition from the second fire land portion to the third fire land portion has a second external diameter D23; and wherein (D12-D23)/h2>(D23-D3)/h3. No reference specifically teaches the ratio and dimension of the claimed transition area of the fire land, and it would not have been an obvious design choice or change in shape to modify existing pistons as such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747